DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments, see pages 9-12 of remarks, filed on 02/28/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xue et al.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-7, 9-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. (US2020/0021998, Baldemair hereinafter) in view of Xue et al. (US2018/0049203, Xue hereinafter).
 
As to claim 1: Baldemair discloses a resource configuration method, comprising: sending, by a network device, first information to a terminal, wherein the first information is used by the terminal to determine not to send data and/or receive data on a first resource (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, receive RAT information (interpreted as first information). NR resources overlapping with LTE/NB-IoT transmissions may be configured as reserved resources, thus allowing for blanking (interpreted as not to send data and/or receive data) (avoiding these resources for NR transmission) of such resources without “confusing” NR wireless devices.), 
wherein the first information comprises first indication information and second indication information (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices (interpreted as first indication information and second indication information), the first indication information comprises first indices of at least two contiguous resource blocks (RBs), the first indices used to indicate a frequency location of a center subcarrier in a first system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices includes two contiguous resource blocks where the NB-IoT and LTE PRB locations can be signaled by providing both the carrier offset, i.e., the offset between the centers of the NR carrier and NB-IoT or LTE carrier, and the bandwidth of the LTE/NB-IoT signal where NR is the first system.), and the second indication information comprises a second index used to indicate a frequency location, in the first system, of a resource occupied by a second system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices point to NB-IoT PRB location(s) in frequency and may be signaled to the NR wireless device 16 such as to help NR wireless device 16 locate the NB-IoT PRBs (interpreted as location of NB-IoT in the NR system where NB-IoT is the second system.), and 
wherein the frequency location, in the first system, of the resource occupied by the second system is used to determine the first resource (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices is configured to help NR wireless device 16 locate the NB-IoT/LTE resources within the bandwidth of the NR carrier in the frequency dimension.). 
Baldemair does not explicitly disclose the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource.
However Xue discloses the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource (see at least paragraphs [0079]-0080] and Fig. 8B, the Num_Subcarrier (interpreted as the second index) can be signaled where plurality of  contiguous RBs in the frequency domain and the Num_Subcarrier indicates the number of subcarriers used in the RBs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Num_Subcarrier to indicate number of subcarriers, as taught by Xue, into the invention of  Baldemair  in order to improve  spectrum utilization efficiency (see Xue, paragraphs [0005]).
As to claim 2: Baldemair and Xue disclose the method according to claim 1. Baldemair further discloses wherein the first information further comprises third indication information, and the third indication information is used to indicate at least one symbol in a first time period; and the first resource is a resource determined by the terminal based on the first indication information, the second indication information, and the third indication information (see at least paragraphs [0065] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) includes a timing relationship between NR cell and LTE/NB-IoT cell.). 
As to claim 3: Baldemair and Xue disclose the method according to claim 1. Baldemair further discloses wherein the first information further comprises fourth indication information, and the fourth indication information is used to indicate a subframe or a slot occupied by the first resource; and the first resource is a resource determined by the terminal based on the first indication information, the second indication information, and the fourth indication information (see at least paragraph [0012] and Figs. 8-9, specific resource elements can be reserved within an OFDM symbol, a slot, a resource block, or a subframe.). 
As to claim 5: Baldemair discloses a resource configuration method, comprising: receiving, by a terminal, first information sent by a network device, wherein the first information is used by the terminal to determine not to send data and/or receive data on a first resource (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, receive RAT information (interpreted as first information). NR resources overlapping with LTE/NB-IoT transmissions may be configured as reserved resources, thus allowing for blanking (interpreted as not to send data and/or receive data) (avoiding these resources for NR transmission) of such resources without “confusing” NR wireless devices.), 
wherein the first information comprises first indication information and second indication information (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices (interpreted as first indication information and second indication information), the first indication information comprises first indices of at least two contiguous resource blocks (RBs), the first indices used to indicate a frequency location of a center subcarrier in a first system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices includes two contiguous resource blocks where the NB-IoT and LTE PRB locations can be signaled by providing both the carrier offset, i.e., the offset between the centers of the NR carrier and NB-IoT or LTE carrier, and the bandwidth of the LTE/NB-IoT signal where NR is the first system.), and the second indication information comprises a second index used to indicate a frequency location, in the first system, of a resource occupied by a second system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices point to NB-IoT PRB location(s) in frequency and may be signaled to the NR wireless device 16 such as to help NR wireless device 16 locate the NB-IoT PRBs (interpreted as location of NB-IoT in the NR system where NB-IoT is the second system.), and wherein the frequency location, in the first system, of the resource occupied by the second system is used to determine the first resource; and determining, by the terminal, the first resource based on the first information (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices is configured to help NR wireless device 16 locate the NB-IoT/LTE resources within the bandwidth of the NR carrier in the frequency dimension.). 
Baldemair does not explicitly disclose the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource.
However Xue discloses the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource (see at least paragraphs [0079]-0080] and Fig. 8B, the Num_Subcarrier (interpreted as the second index) can be signaled where plurality of  contiguous RBs in the frequency domain and the Num_Subcarrier indicates the number of subcarriers used in the RBs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Num_Subcarrier to indicate number of subcarriers, as taught by Xue, into the invention of  Baldemair  in order to improve  spectrum utilization efficiency (see Xue, paragraphs [0005]).
As to claim 6: Baldemair and Xue disclose the method according to claim 5. Baldemair further discloses wherein the first information further comprises third indication information, and the third indication information is used to indicate at least one symbol in a first time period; and the first resource is a resource determined by the terminal based on the first indication information, the second indication information, and the third indication information (see at least paragraphs [0065] and Figs. 8-9, RAT information includes a timing relationship between NR cell and LTE/NB-IoT cell.). 
As to claim 7: Baldemair and Xue disclose the method according to claim 5. Baldemair further discloses wherein the first information further comprises fourth indication information, and the fourth indication information is used to indicate a subframe or a slot occupied by the first resource; and the first resource is a resource determined by the terminal based on the first indication information, the second indication information, and the fourth indication information (see at least paragraph [0012] and Figs. 8-9, specific resource elements can be reserved within an OFDM symbol, a slot, a resource block, or a subframe.). 
As to claim 9: Baldemair discloses a resource configuration apparatus, comprising: 
a transmitter, configured to send first information to a terminal, wherein the first information is used by the terminal to determine not to send data and/or receive data on a first resource (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, receive second RAT information (interpreted as first information). NR resources overlapping with LTE/NB-IoT transmissions may be configured as reserved resources, thus allowing for blanking (interpreted as not to send data and/or receive data) (avoiding these resources for NR transmission) of such resources without “confusing” NR wireless devices.), 
wherein the first information comprises first indication information and second indication information (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices (interpreted as first indication information and second indication information), the first indication information comprises first indices of at least two contiguous resource blocks (RBs), the first indices used to indicate a frequency location of a center subcarrier in a first system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices includes two contiguous resource blocks where the NB-IoT and LTE PRB locations can be signaled by providing both the carrier offset, i.e., the offset between the centers of the NR carrier and NB-IoT or LTE carrier, and the bandwidth of the LTE/NB-IoT signal where NR is the first system.), and the second indication information comprises a second index used to indicate a frequency location, in the first system, of a resource occupied by a second system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices point to NB-IoT PRB location(s) in frequency and may be signaled to the NR wireless device 16 such as to help NR wireless device 16 locate the NB-IoT PRBs (interpreted as location of NB-IoT in the NR system where NB-IoT is the second system.); and wherein the frequency location, in the first system, of the resource occupied by the second system is used to determine the first resource (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices is configured to help NR wireless device 16 locate the NB-IoT/LTE resources within the bandwidth of the NR carrier in the frequency dimension.). 
Baldemair does not explicitly disclose the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource.
However Xue discloses the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource (see at least paragraphs [0079]-0080] and Fig. 8B, the Num_Subcarrier (interpreted as the second index) can be signaled where plurality of  contiguous RBs in the frequency domain and the Num_Subcarrier indicates the number of subcarriers used in the RBs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Num_Subcarrier to indicate number of subcarriers, as taught by Xue, into the invention of  Baldemair  in order to improve  spectrum utilization efficiency (see Xue, paragraphs [0005]).
As to claim 10: Baldemair and Xue disclose the apparatus according to claim 9. Baldemair further discloses wherein the first information further comprises third indication information, and the third indication information is used to indicate at least one symbol in a first time period; and the first resource is a resource determined by the terminal based on the first indication information, the second indication information, and the third indication information (see at least paragraphs [0065] and Figs. 8-9, RAT information includes a timing relationship between NR cell and LTE/NB-IoT cell.). 
As to claim 11: Baldemair and Xue disclose the apparatus according to claim 9. Baldemair further discloses wherein the first information further comprises fourth indication information, and the fourth indication information is used to indicate a subframe or a slot occupied by the first resource; and the first resource is a resource determined by the terminal based on the first indication information, the second indication information, and the fourth indication information (see at least paragraph [0012] and Figs. 8-9, specific resource elements can be reserved within an OFDM symbol, a slot, a resource block, or a subframe.). 
As to claim 13: Baldemair discloses a resource configuration apparatus, comprising: 
a receiver, configured to receive first information sent by a network device, wherein the first information is used by a terminal to determine not to send data and/or receive data on a first resource (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, receive second RAT information (interpreted as first information). NR resources overlapping with LTE/NB-IoT transmissions may be configured as reserved resources, thus allowing for blanking (interpreted as not to send data and/or receive data) (avoiding these resources for NR transmission) of such resources without “confusing” NR wireless devices.), 
wherein the first information comprises first indication information and second indication information (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices (interpreted as first indication information and second indication information), the first indication information comprises first indices of at least two contiguous resource blocks (RBs), the first indices used to indicate a frequency location of a center subcarrier in a first system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices includes two contiguous resource blocks where the NB-IoT and LTE PRB locations can be signaled by providing both the carrier offset, i.e., the offset between the centers of the NR carrier and NB-IoT or LTE carrier, and the bandwidth of the LTE/NB-IoT signal where NR is the first system.), and the second indication information comprises a second index used to indicate a frequency location, in the first system, of a resource occupied by a second system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices point to NB-IoT PRB location(s) in frequency and may be signaled to the NR wireless device 16 such as to help NR wireless device 16 locate the NB-IoT PRBs (interpreted as location of NB-IoT in the NR system where NB-IoT is the second system.), and wherein the frequency location, in the first system, of the resource occupied by the second system is used to determine the first resource; and a processor, configured to determine the first resource based on the first information (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices is configured to help NR wireless device 16 locate the NB-IoT/LTE resources within the bandwidth of the NR carrier in the frequency dimension.). 
Baldemair does not explicitly disclose the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource.
However Xue discloses the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource (see at least paragraphs [0079]-0080] and Fig. 8B, the Num_Subcarrier (interpreted as the second index) can be signaled where plurality of  contiguous RBs in the frequency domain and the Num_Subcarrier indicates the number of subcarriers used in the RBs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Num_Subcarrier to indicate number of subcarriers, as taught by Xue, into the invention of  Baldemair  in order to improve  spectrum utilization efficiency (see Xue, paragraphs [0005]).
As to claim 14: Baldemair and Xue disclose the apparatus according to claim 13. Baldemair further discloses wherein the first information further comprises third indication information, and the third indication information is used to indicate at least one symbol in a first time period; and the first resource is a resource determined by the terminal based on the first indication information, the second indication information, and the third indication information (see at least paragraphs [0065] and Figs. 8-9, RAT information includes a timing relationship between NR cell and LTE/NB-IoT cell.). 
As to claim 15: Baldemair and Xue disclose the apparatus according to claim 13. Baldemair further discloses wherein the first information further comprises fourth indication information, and the fourth indication information is used to indicate a subframe or a slot occupied by the first resource; and the first resource is a resource determined by the terminal based on the first indication information, the second indication information, and the fourth indication information (see at least paragraph [0012] and Figs. 8-9, specific resource elements can be reserved within an OFDM symbol, a slot, a resource block, or a subframe.). 
As to claim 17: Baldemair discloses a non-transitory computer-readable medium having processor-executable instructions stored thereon, the processor-executable instructions, when executed, facilitate performance of a communication method comprising: sending first information to a terminal, wherein the first information is used by the terminal to determine not to send data and/or receive data on a first resource (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, receive second RAT information (interpreted as first information). NR resources overlapping with LTE/NB-IoT transmissions may be configured as reserved resources, thus allowing for blanking (interpreted as not to send data and/or receive data) (avoiding these resources for NR transmission) of such resources without “confusing” NR wireless devices.), 
Wherein the first information comprises first indication information and second indication information (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices (interpreted as first indication information and second indication information), the first indication information comprises first indices of at least two contiguous resource blocks (RBs), the first indices used to indicate a frequency location of a center subcarrier in a first system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices includes two contiguous resource blocks where the NB-IoT and LTE PRB locations can be signaled by providing both the carrier offset, i.e., the offset between the centers of the NR carrier and NB-IoT or LTE carrier, and the bandwidth of the LTE/NB-IoT signal where NR is the first system.), and the second indication information comprises a second index used to indicate a frequency location, in the first system, of a resource occupied by a second system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices point to NB-IoT PRB location(s) in frequency and may be signaled to the NR wireless device 16 such as to help NR wireless device 16 locate the NB-IoT PRBs (interpreted as location of NB-IoT in the NR system where NB-IoT is the second system.), and wherein the frequency location, in the first system, of the resource occupied by the second system is used to determine the first resource (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices is configured to help NR wireless device 16 locate the NB-IoT/LTE resources within the bandwidth of the NR carrier in the frequency dimension.). 
Baldemair does not explicitly disclose the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource.
However Xue discloses the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource (see at least paragraphs [0079]-0080] and Fig. 8B, the Num_Subcarrier (interpreted as the second index) can be signaled where plurality of  contiguous RBs in the frequency domain and the Num_Subcarrier indicates the number of subcarriers used in the RBs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Num_Subcarrier to indicate number of subcarriers, as taught by Xue, into the invention of  Baldemair  in order to improve  spectrum utilization efficiency (see Xue, paragraphs [0005]).
As to claim 18: Baldemair and Xue disclose the non-transitory computer-readable medium according claim 17. Baldemair further discloses wherein the first information further comprises third indication information, and the third indication information is used to indicate at least one symbol in a first time period; and the first resource is a resource determined by the terminal based on the first indication information, the second indication information, and the third indication information (see at least paragraphs [0065] and Figs. 8-9, RAT information includes a timing relationship between NR cell and LTE/NB-IoT cell.). 
As to claim 19: Baldemair discloses a non-transitory computer-readable medium having processor-executable instructions stored thereon, the processor-executable instructions, when executed, facilitate performance of a communication method comprising: receiving first information sent by a network device, wherein the first information is used by a terminal to determine not to send data and/or receive data on a first resource (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, receive second RAT information (interpreted as first information). NR resources overlapping with LTE/NB-IoT transmissions may be configured as reserved resources, thus allowing for blanking (interpreted as not to send data and/or receive data) (avoiding these resources for NR transmission) of such resources without “confusing” NR wireless devices.), 
wherein the first information comprises first indication information and second indication information (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices (interpreted as first indication information and second indication information), the first indication information comprises first indices of at least two contiguous resource blocks (RBs), the first indices used to indicate a frequency location of a center subcarrier in a first system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices includes two contiguous resource blocks where the NB-IoT and LTE PRB locations can be signaled by providing both the carrier offset, i.e., the offset between the centers of the NR carrier and NB-IoT or LTE carrier, and the bandwidth of the LTE/NB-IoT signal where NR is the first system.), and the second indication information comprises a second index used to indicate a frequency location, in the first system, of a resource occupied by a second system (see at least paragraphs [0093]-[0096] and Figs. 8-9, The PRB indices point to NB-IoT PRB location(s) in frequency and may be signaled to the NR wireless device 16 such as to help NR wireless device 16 locate the NB-IoT PRBs (interpreted as location of NB-IoT in the NR system where NB-IoT is the second system.), and wherein the frequency location, in the first system, of the resource occupied by the second system is used to determine the first resource and determining the first resource based on the first information (see at least paragraphs [0050], [0093]-[0096] and Figs. 8-9, RAT information (corresponding to LTE/NB-IoT information in Baldemair’s provisional application) including one or more PRB indices is configured to help NR wireless device 16 locate the NB-IoT/LTE resources within the bandwidth of the NR carrier in the frequency dimension.). 
Baldemair does not explicitly disclose the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource.
However Xue discloses the second indication information comprises a second index indicating a number of subcarriers of one of the at least two contiguous resource blocks occupied by the first resource (see at least paragraphs [0079]-0080] and Fig. 8B, the Num_Subcarrier (interpreted as the second index) can be signaled where plurality of  contiguous RBs in the frequency domain and the Num_Subcarrier indicates the number of subcarriers used in the RBs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Num_Subcarrier to indicate number of subcarriers, as taught by Xue, into the invention of  Baldemair  in order to improve  spectrum utilization efficiency (see Xue, paragraphs [0005]).
As to claim 20: Baldemair and Xue disclose the non-transitory computer-readable medium according claim 19. Baldemair further discloses wherein the first information further comprises third indication information, and the third indication information is used to indicate at least one symbol in a first time period; and the first resource is a resource determined by the terminal based on the first indication information, the second indication information, and the third indication information (see at least paragraphs [0065] and Figs. 8-9, RAT information includes a timing relationship between NR cell and LTE/NB-IoT cell.).

Allowable Subject Matter
Claims 4, 8, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464